DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 08/08/2022 has been entered.
Reasons for allowance
Claims 1, 4, 5, 7-10, 13, 15-18 and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, taken along or in combination, fails to disclose or suggest, in light of the specification, the newly amended claim limitations of claim 1. In addition, Wyrwas US 2017/0124376, Nelson US 2016/0283772, Gao CN 107527039A and Qing WO 2020035021A taken along or in combination, at least fails to disclose or suggest a display screen module having the light reflective surface is a plane surface oriented to form an acute angle with the light transmitting surface, along with other claim limitations. Claims 4, 8-10, 13, 17, 18, are depended on claim 1 so they are allowable for the same reason.
Regarding claim 5, the prior art of record, taken along or in combination, fails to disclose or suggest, in light of the specification, the newly amended claim limitations of claim 5. In addition, Wyrwas US 2017/0124376, Nelson US 2016/0283772, Gao CN 107527039A and Qing WO 2020035021A taken along or in combination, at least fails to disclose or suggest a display screen module having the light reflective surface is a plane surface oriented to form an acute angle with the second light incident surface, and the first light incident surface and the second light incident surface are arranged parallel to each other claim limitations. Claims 7, 15,16 and 21-24 are depended on claim 5 so they are allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”















Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574. The examiner can normally be reached M-F: 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIA X PAN/Primary Examiner, Art Unit 2871